Order unanimously affirmed. Memorandum: Upon the defendant’s application for leave to appeal on handwritten papers, permission was granted but counsel was not assigned. It appeared that the petitioner had in his possession all of the papers upon which the application for a writ of error coram nobis had been heard in the court below. The only question raised by the defendant is whether he was properly advised by his attorneys at the time he pleaded guilty to murder, second degree. That is a question upon which access to papers would not be material or relevant and we have, therefore, felt it proper to proceed to a disposition of the case (People v. Breslin, 4 N Y 2d 73; People v. McCallum, 8 N Y 2d 155). The defendant’s contention affords no ground to disturb the judgment of conviction; therefore we affirm. In the defendant’s brief in this court the defendant attempts to raise a question concerning his mental condition at the time of his plea but nothing was said about that question in his petition. The question is not before us and we do not pass upon it. (Appeal from order of Monroe County Court denying defendant’s motion to vacate judgment of March 15, 1955 convicting defendant of the crime of murder, second degree.) Present — Williams, P. J., Bastow, Halpern, McClusky and Henry, JJ.